Citation Nr: 1455869	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-27 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder disability (originally claimed as status post left shoulder surgery with residual scar).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1982 to May 1989; January 1997 to August 1997; September 2004 to March 2005; and April 2006 to August 2007; as well as Reserve/National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the issue entitlement to service connection for status post left shoulder surgery with residual scar.  A June 2009 rating decision confirmed and continued this denial.

In October 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge in a video hearing.  A copy of the transcript has been associated with the claims file. 

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The Veteran's left shoulder disability cannot be satisfactorily disassociated from injuries sustained during his periods of active service.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis-Service Connection

The Veteran essentially contends that his left shoulder disability is due to injuries in service including multiple motor vehicle accidents, as well as aggravation due to his two tours of duty in Iraq.  See October 2014 hearing transcript.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service treatment records show that in August 1984 the Veteran was noted to have rolled his jeep and lost consciousness.  He was treated for injuries including neck pain, blurry vision, a laceration to right side of the head, and a right knee injury.
June 1996 Reserve service treatment records note the Veteran had a history of left shoulder tendonitis.  

On an April 1999 Report of Medical History the Veteran noted he had painful joints although he did not specify which ones.  

In August 2004 on a service entrance examination before active duty in Iraq, the Veteran noted he suffered from left shoulder pain.  

In a February 2005 Statement of Medical Examination in service, the Veteran noted that he did not recall any acute injury, but reported gradually increasing pain in his left shoulder while on active duty in Iraq.  He complained that his body armor was heavy and restricted his range of motion while climbing in and out of his PLS (diesel truck).

In March 2005, the same month that the Veteran finished a period of active duty service, he complained of left shoulder pain that began over a year ago for no known cause.  He again stated he did not recall an acute injury but reported a gradual increase in pain while on active duty in Iraq.

In a June 2005 initial medical review to determine fitness for Reserve service, the examiner noted that the Veteran was being seen by the VA for left shoulder problems since three months prior and that an MRI showed a partial tear.  The Veteran was waiting for a surgery to be scheduled.  The examiner noted the Veteran had this problem since he returned from Iraq three months prior.

In August 2005, the Veteran was seen for a left shoulder arthroscopy and left shoulder rotator cuff repair at the VA medical center.  

In September 2005, a physical profile was completed for the Veteran noting his rotator cuff tear, for which his prognosis was noted to be "excellent." 

In October 2005, the Veteran reported he was doing well regarding his left shoulder.  
A November 2009 VA general examination; however, noted the Veteran had pain located at the left shoulder for two years that was constant and localized.  

In January 2009, VAMC imaging confirmed glenohumeral arthritis with a large inferior osteophyte and calcification.

Imaging in February 2009 noted that compared to his last imaging in June 2005 calcific tendonitis had increased since the last study and the blunted osteophyte along the lesser tubercle of the humerus seemed larger. 

In May 2009, the Veteran reported that since his rotator cuff surgery, his shoulder pain has gradually gotten worse.  

In June 2009, VAMC records note that the Veteran had a longstanding history of left shoulder pain and underwent an uneventful left rotator cuff in 2005 which provided pain relief for about two years.  However, the clinician noted the Veteran has been active in the Reserves and during his last tour of duty his left shoulder pain escalated.

In July 2009, the Veteran was seen at the VAMC with painful post-traumatic osteoarthritis of the left shoulder.

A December 2009 Line of Duty determination notes glenohumeral arthritis with hemiarthroplasty discouraged due to the Veteran's young age.

In October 2012, the Unit Administrator for the 304th Psychological Operations Company wrote a letter stating that they did not have physical personnel or medical records for the Veteran for his period of service in 1997 in Bosnia, but that they reached out to a now retired Major W. who was in charge during his mobilization in Bosnia from January 1997 through August 1997.  Major W. stated that an accident occurred when the Veteran was driving and attempted to make a three point turn.  He pulled over on the right side of the road and then was making a left turn to enter traffic when his vehicle was struck by a civilian vehicle on the driver's side.  
In his October 2014 hearing, the Veteran stated that during his 1984 accident the  jeep slid sideways and then he woke up in a ditch and was leaning against the underneath side of the jeep which was up on its side.  He contends that because he was hit on the right side that the clinicians were more focused on right side injuries than his left side.  He stated he was in the hospital and that there was worry he might have contusions.  He stated that after the accident his whole body was stiff and sore from being thrown out of the vehicle.

In December 2010, the Veteran was afforded a VA examination; however, it only addressed aggravation for the shoulder condition and whether the shoulder arthroscopy represented aggravation beyond the natural progression of a condition that began in September 2004 through February 2005.  The examiner noted that the Veteran had left shoulder pain prior to deployment September 2004 on examination in August 2004.  The Veteran subsequently had left shoulder surgery in 2005.  He further noted that the records reflected in March 2005 that the Veteran's "left shoulder pain began over a year ago," and that the March 2005 symptoms were nearly identical to symptoms for which surgery was performed.  Therefore, the examiner opined that it was less likely than not the Veteran's need for surgery was due to aggravation beyond natural progression of the shoulder condition since the symptoms stayed the same.  The examiner did not, however, address any of the Veteran's other periods of active duty service, including the motor vehicle accidents in 1984 and 1997, or the period of service from April 2006 to August 2007.  

In August 2014, a Dr. O.S. submitted a letter stating that based on history and physical examination he believed that it was as least as likely as not that the Veteran's left shoulder injury was a direct result of the motor vehicle accident that took place while on active duty.  The physician stated that the Veteran's current physical examination and imaging supported the natural history of post traumatic arthritis of the shoulder that was the direct result of the injury sustained during a motor vehicle accident while he was on active duty.  

A Dr. J.I. also submitted an opinion in April 2013 in which he noted that the Veteran was under his care and that it was his belief that the Veteran's left shoulder was injured during his 28 years in service in the army and that he will eventually need a shoulder replacement.  

In the instant case, the record shows that the Veteran currently has a left shoulder disability, including severe degenerative arthritis of the glenohumeral joint.  Records from December 2009 show the Veteran was eventually discharged from the National Guard in part due to glenohumeral arthritis.  Hickson element (1) is accordingly met. 

While there are no personnel or service treatment records from the motor vehicle accident in Bosnia, the Board notes that the Veteran is competent to describe what he experienced in service that is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board also finds these statements to be credible as they are confirmed by the October 2012 letter.  Furthermore, records show that the Veteran was experiencing shoulder pain when he went into his third tour of duty in Iraq as noted by his August 2004 Report of Medical History and that he complained of shoulder pain aggravation during active duty service in February 2005, and immediately after leaving active duty in March 2005.  Therefore, Hickson element (2) is satisfied. 

Regarding element (3), medical nexus, the question presented is whether there is a relationship between the Veteran's current left shoulder disability, and his military service.  

The Veteran has consistently reported shoulder pain since 2004 and through his third period of active duty, other than the months following his rotator cuff surgery in 2005.  He has also been consistent in his statements that his disability worsened during his last period of active duty service from 2006 to 2007.

The Board finds that the August 2014 private clinician's opinion taken along with the April 2013 opinion are highly probative.  The opinions are consistent with the other evidence of record including the Veteran's lay history, and supported by a detailed rationale, demonstrating that the Veteran's shoulder disability was the product of aggravation in service, including trauma from motor vehicle accidents and multiple decades of military service, including two tours of duty in Iraq.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  While the December 2010 VA examiner opined that the Veteran's shoulder condition as it was present in August 2004 was not aggravated beyond its natural progression, the examiner did not address any of the Veteran's other periods of active duty service, including the motor vehicle accidents in 1984 and 1997, or the period of service from April 2006 to August 2007.  Nor did it address any of the Veteran's consistent lay statements including in VAMC treatment reports that his symptoms following his rotator cuff repair in 2005 continued to worsen once the Veteran went back into his last period of active duty service in 2006 through 2007, as well as his continued National Guard service.  Therefore it cannot be considered adequate to determine direct service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  When viewed in the context of the competent and credible lay assertions regarding the onset of symptoms of the Veteran's left shoulder disability in service and the recurrence of such symptoms throughout his multiple periods of active duty service, the Board finds that all of the requirements for the grant of service connection for a left shoulder disability, have been met and that the evidence is at least in equipoise as to whether the Veteran's left shoulder disability was aggravated by service, including his two periods of active duty service in Iraq.  38 C.F.R. §§ 3.102 (2014).   


ORDER

Entitlement to service connection for a left shoulder disability is granted.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


